Thompson, J.
{dissenting). — This case is reasoned out on strictly technical lines ; but I have the same difficulty with it that I had with the case of Deland v. Vanstone, 26 Mo. App. 297, in which I dissented, except that in that case the plaintiff, who, as the court held, was not entitled to recover for the cutting and carrying away of timber, had a remedy against another party, namely, against the party who had sold him the timber ; but, in this case, if the opinion is correct, it seems that the plaintiff has no remedy at all against anyone. Unless the plaintiff has a remedy against the man who has entered upon its land and wrongfully cut and carried away its timber to recover of him the value of the timber, then here is a wrong to property in the state of Missouri for which the law affords no remedy. I wish to put the question, whether, in case a man buys *119land with timber standing upon it, and pays for it, but by mistake of the scrivener the land is not properly described in the deed, so that he gets merely what is called an “equitable title,”‘his property, until he can get a legal title (it may be through a court of equity), is removed from the protection of the law? My way of dealing with this case would be something like this: The equitable owner of land, where he has purchased it, and where he has a good title to it, save for the defect of a misdescription through a mistake in the deed, is the real owner in point of law, sense and justice ; all that he lacks is the correct paper evidence of his title, and to get this he may have to institute what is called a suit in equity. If, while he has such a title, a stranger enters upon his land and cuts down his timber, the timber, which, while it was standing, was his realty under an equitable title, as soon as it is severed, becomes his personalty under a legal title ; for I do not understand that there is any distinction between legal and equitable titles in respect of personal property. As soon as timber is felled, it becomes the personal property of the owner of the land, so that, if it is removed, he can maintain replevin for the same (Richardson v. York, 14 Me. 216), or trover in respect of the same. Wooden Ware Co. v. United States, 106 U. S. 432 ; Kingsley v. Holbrook, 45 N. H. 313 ; s. c., 86 Am. Dec. 173 ; McCoy v. Herbert, 9 Leigh. 548 ; s. c., 33 Am. Dec. 256 ; Whidden v. Seelye, 40 Me. 247; s. c., 63 Am. Dec. 661 ; Tyson v. McGuineas, 25 Wis. 660 ; Moody v. Whitney, 38 Me. 174; s. c., 61 Am. Dec. 239 ; Truss v. Old, 6 Rand. (Va.) 556 ; s. c., 18 Am. Dec. 748 ; Mooers v. Wait, 3 Wend. (N. Y.) 104; s. c., 20 Am. Dec. 667; Mather v. Church, 3 Serg. & R. (Pa.) 509; s. c., 8 Am. Dec. 663, per Duncan, J.; Farrant v. Thompson, 5 Barn. & Ald. 826. Although there has been a great controversy upon the question whether standing timber is personal property, so that title to it may pass by parol, there has never been any controversy upon the principle that, *120unless it has been sold by a valid contract distinct from the land, or physically severed from it, it belongs to the owner of the inheritance ; that a trespasser can get no title to it by his wrong ; and that, when severed from the land and carried away by a trespasser, the owner of the inheritance may maintain replevin or trover for it. All the decisions above cited, and many others that could be cited, distinctly affirm or recognize this principle. When, therefore, the land, as in this case, is held by the owner under what is called an “equitable title,” the naked “legal title” being still in his vendor, and the trees are severed by a trespasser, whose personal property do they become? Do they become the personal property of the so-called “legal owner,” who has no beneficial interest in the property whatever, — who has sold it to the so-called “equitable owner,” and whose doty it is to make him a good paper legal title thereto ; or does it belong to the equitable owner, who is the real owner ? In actions of trover the courts are nor in the habit of discriminating between legal and equitable ownership, because a party entitled to immediate possession at the time of bringing the action may maintain trover. That the plaintiff was entitled to the possession of this land, and of this timber from the time when it was cut down to the time of the bringing of this action, there can be no doubt, the defendant’s title being void. The “equitable owner” is not only entitled to possession, but under our statute he may defend in ejectment on his equitable title, and, as the decisions cited in the opinion delivered by my associates show, such a title, accompanied with possession, will support a technical action of trespass at common law. But, under the theory of the law on which they proceed, until he does take possession, either by himself or by his tenant, his land is the prey of every trespasser that may enter upon it and cut down its timber, or dig out its minerals and carry them away. He may, indeed, secure an injuncüon, if he knows of the threatened *121trespass in time, and can give the necessary bond ; bub he has no right of recaption or of damages.
Then the further question arises whether, in such a case, the plaintiff can bring an action, with a view to relief in treble damages for trespass, under the statute, and yet recover as for the conversion of personal property. I see no reason why he cannot. It was held in the English Queen’s Bench, more than sixty years ago, in Parnaby v. Canal Co., 11 Ad. & El. 223, that, where a party brings an action with a view to charging the defendant under a statute, and does not state and prove a case under the statute, but yet states and proves a case which entitles him to relief at common law, he may recover. So I suppose that, under our flexible code of procedure, where forms of action are abolished, a man may bring an action, with a view to recover treble damages for a trespass upon land, consisting in the cutting and carrying away of timber, and may recover in an action in the nature of the common-law action of “case,” or of the common-law action of trover, if his evidence shows that he is entitled merely to that relief, the principle being that the prayer for relief in a petition is not demurrable, and that a man will not be turned out of court because he has misconceived his remedy, but that the appropriate relief will be granted upon his pleadings and evidence, provided it is included within the relief for which he sues. That an action for the cutting and carrying away of timber is not necessarily an action of trespass is shown by the decisions of the supreme court in Fitch v. Gosser, 54 Mo. 267, where Judge Napton says that such an action, that being one before the court, is in the nature of a common-law action on the case.
I, therefore, cannot concur in the conclusion of my associates that the plaintiff has exhibited no right of action, and I do not think it necessary to go further and offer any opinion as to what disposition ought to be made of the case.